         Case 1:20-cv-02809-LAK Document 18 Filed 06/08/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHASE WILLIAMS and WILLIAM                     Case No. 1:20-cv-02809-LAK
 ZHANG, individually and on behalf of
 all others similarly situated,                 JOINT STIPULATION AND
                                                [PROPOSED] ORDER
                     Plaintiffs,                REGARDING (1) SERVICE OF
                                                PROCESS, (2) THE FILING OF
              v.                                AN AMENDED COMPLAINT AND
                                                MOTION TO DISMISS BRIEFING
 BLOCK.ONE, BRENDAN BLUMER,                     SCHEDULE, AND
 and DAN LARIMER,                               (3) ADJOURNMENT OF THE
                                                INITIAL PRETRIAL
                     Defendants.                CONFERENCE


      Plaintiffs Chase Williams and William Zhang, individually and on behalf of all

others similarly situated, and Defendants Block.One and Daniel Larimer (together,

the “Stipulating Defendants”) (together, the “Parties”), by and through their

undersigned counsel, hereby stipulate as follows:

      WHEREAS, on April 3, 2020, Plaintiffs filed a class action complaint against

the defendants, Dkt. No. 1 (the “Initial Complaint”), bringing claims under Sections

5 and 12(a)(1) of the Securities Act of 1933 (the “Securities Act”), the New Jersey

Uniform Securities Law, and the Texas Securities Act;

      WHEREAS, the Private Securities Litigation Reform Act of 1995 (the

“PSLRA”) requires that plaintiffs bringing class action claims under the Securities

Act publish a notice advising members of the putative class of the pendency of the

action, and provides that any member of the putative class may move the court to

serve as lead plaintiff of the putative class within 60 days after the notice is published

(15 U.S.C. § 77z-1(a)(3)(A));
           Case 1:20-cv-02809-LAK Document 18 Filed 06/08/20 Page 2 of 4



      WHEREAS, the PSLRA provides for an automatic stay of discovery during the

motion to dismiss process (15 U.S.C. § 77z-1(b)(3)(B));

      WHEREAS, Plaintiffs aver that they published the PSLRA-mandated notice

on April 8, 2020;

      WHEREAS, the Stipulating Defendants have executed waivers of service of

the summons and complaint, and Plaintiffs have filed those waivers in this action;

      WHEREAS, Plaintiffs intend to file a motion for appointment as Lead

Plaintiffs and approval of lead counsel;

      WHEREAS, the Parties anticipate that the Court-appointed Lead Plaintiffs

will file an amended class action complaint, and that the defendants will thereafter

respond to the amended class action complaint; and

      WHEREAS, the Parties have conferred on a proposed schedule for the filing of

the amended class action complaint and the Stipulating Defendants’ response,

following the Court’s appointment of Lead Plaintiffs and approval of lead counsel;

      IT IS ACCORDINGLY STIPULATED, by and between the undersigned

counsel for the Parties, subject to the Court’s approval, as follows:

      1.       The Stipulating Defendants shall have no obligation to answer, move

against, or otherwise respond to the Initial Complaint unless otherwise ordered by

the Court.

      2.       Plaintiffs shall file their motion for appointment as Lead Plaintiffs and

approval of class counsel by June 8, 2020.




                                            2
           Case 1:20-cv-02809-LAK Document 18 Filed 06/08/20 Page 3 of 4



      3.        Lead Plaintiffs shall file an amended class action complaint within 45

days after the entry of the Court’s order appointing Lead Plaintiffs and approving

lead counsel.

      4.        The Stipulating Defendants shall answer, move against, or otherwise

respond to the amended class action complaint within 45 days after Lead Plaintiffs

file the amended class action complaint.

      5.        If the Stipulating Defendants move to dismiss the amended class action

complaint, Lead Plaintiffs shall file any opposition to the motion to dismiss within 30

days after the filing of the motion, and the Stipulating Defendants shall file any reply

within 30 days after the filing of the opposition to the motion to dismiss.

      6.        The initial pre-trial conference in this action, although not yet

scheduled, shall be adjourned sine die until after the Stipulating Defendants’ motion

to dismiss is decided, or if no such motion is filed, until after the Stipulating

Defendants respond to the amended class action complaint.

      7.        The Stipulating Defendants do not waive any rights, remedies or other

relief that they may seek, including to challenge jurisdiction or venue.

      8.        Nothing in this stipulation shall prejudice the right of any party to seek

further extensions with the consent of the other parties or from the Court.




                                             3
         Case 1:20-cv-02809-LAK Document 18 Filed 06/08/20 Page 4 of 4



Date: New York, NY                         Respectfully submitted,
      June 7, 2020


s/ Philippe Z. Selendy                     s/ Brian E. Klein (by consent)
Philippe Z. Selendy                        Brian E. Klein
Jordan A. Goldstein                        Teresa L. Huggins
Joshua S. Margolin                         BAKER MARQUART LLP
Oscar Shine                                777 S. Figueroa Street, Suite 2850
SELENDY & GAY PLLC                         Los Angeles, CA 90017
1290 Sixth Avenue, 17th Floor              bklein@bakermarquart.com
New York, NY 10104                         thuggins@bakermarquart.com
pselendy@selendygay.com
jgoldstein@selendygay.com                  s/ Edmund Polubinski III (by consent)
jmargolin@selendygay.com                   Greg A. Andres
oshine@selendygay.com                      Edmund Polubinski III
                                           Andrew S. Gehring
Kyle W. Roche                              Gabriel Jaime-Bettan
Edward Normand                             DAVIS POLK & WARDWELL LLP
Velvel (Devin) Freedman                    450 Lexington Avenue
Joseph M. Delich                           New York, New York 10017
ROCHE CYRULNIK                             greg.andres@davispolk.com
   FREEDMAN LLP                            edmund.polubinski@davispolk.com
99 Park Avenue, 19th Floor                 andrew.gehring@davispolk.com
New York, NY 10016                         gabriel.jaime@davispolk.com
kyle@rcfllp.com
tnormand@rcfllp.com                        Neal A. Potischman
vel@rcfllp.com                             DAVIS POLK & WARDWELL LLP
jdelich@rcfllp.com                         1600 El Camino Real
                                           Menlo Park, CA 94025
Attorneys for Plaintiffs                   neal.potischman@davispolk.com

                                           Attorneys for Defendants Block.One
                                           and Daniel Larimer


                                           SO ORDERED:



Dated: _______________________, 2020       ____________________________________
                                           Hon. Lewis A. Kaplan
                                           United States District Judge



                                       4
